Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6, 7, 11 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20160165719).
Regarding claim 1, Li discloses a sensor comprising: 
a base material (circuit layers 211, 221, Fig. 2B; 220, Fig. 3A); 
a sensor element (sensors on the circuit layers; paragraphs 34 and 46) placed on the base material; 
a wiring line (conductive circuit 215, 245, 345) electrically coupled to the sensor element; and 
a stretchable member (elastic layer 205 and 310) that covers the sensor element and the wiring line and is bonded to the base material.

Regarding claim 2, Li discloses the claimed invention as set forth in claim 1.  Li further suggests the sensor element is placed directly on the base material (components are directly placed on the substrates; Fig. 3A).

Regarding claim 3, Li discloses the claimed invention as set forth in claim 1.  Li further suggests the sensor element is fixed to the base material by the stretchable member (the components on the substrate are fixed to the substrate by elastic layer 310).

Regarding claim 6, Li discloses the claimed invention as set forth in claim 1.  Li further suggests the wiring line includes an electrically-conductive material having stretchability (conductive circuit 245 is electrically conductive and having undulated ribbon 240 covering outside to give the conductive circuit a stretchability).

Regarding claim 7, Li discloses the claimed invention as set forth in claim 1.  Li further discloses the wiring line is patterned to wave or meander near the sensor element (Fig. 2B).



Regarding claim 11, Li discloses the claimed invention as set forth in claim 1.  Li further suggests the base material has stretchability or flexibility (the flexibility of circuit layer 210; paragraph 36).

Regarding claim 12, Li discloses the claimed invention as set forth in claim 1.  Li further discloses the base material comprises a three-dimensional structure (circuit layer 210 is a three-dimensional structure).

Regarding claim 13, Li discloses a method of manufacturing a sensor, the method comprising 
placing a sensor element (sensors on the circuit layers; paragraphs 34 and 46) and a wiring line (conductive circuit 215, 245, 345) on a base material (circuit layers 211, 221, Fig. 2B; 220, Fig. 3A), and bonding a stretchable member (elastic layer 205 and 310) to the base material, the wiring line being electrically coupled to the sensor element, the stretchable member covering the sensor element and the wiring line (the conductive circuit connecting components together; Fig. 2B; layers 205 and 310 cover components).

Regarding claim 14, Li discloses the claimed invention as set forth in claim 13.  Li further suggests the sensor element is temporarily mounted on the stretchable member after the wiring line is formed on the stretchable member (the conductive circuit and the components such as sensor are attached to layer 310).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160165719), in view of Ostmann (US 20080257589).
Regarding claim 4, Li discloses the claimed invention as set forth in claim 1.
Li does not explicitly disclose one end of the wiring line is coupled on a top surface of the sensor element.
Ostmann suggests the position of the component many be flipped depend up the preferred configuration by the user (Fig. 4 vs. Fig. 8).  The wire line 7 is coupled on a top surface of sensor 10 (paragraph 38, Fig. 8).
It would have been obvious to one having skill in the art at the effective filing date of the invention to connect the wire the component whether the component’s pad is on the top side or the bottom side in order to interconnect all components together to form a complete circuitry.

Regarding claim 5, Li discloses the claimed invention as set forth in claim 1.
Li does not explicitly disclose the wiring line has a stretchability of 10% or higher.
Li suggests the amount of curve on the wiring 245 would provide a stretchability of 10% or higher.
Ostmann teaches the entire substrate include the wiring on the substrate may expand up to 150% (paragraph 7).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide enough stretchability to wiring in order to protect the circuitry on the stretchable substrate.

Regarding claim 8, Li discloses the claimed invention as set forth in claim 1.  Li further discloses the wiring line is included in a peripheral circuit (the conductive circuit connect other components on the substrate; Fig. 2B) including a functional element (other component such as semiconductor chip 228 connected to the conductive circuit).
Li does not explicitly disclose one end of the wiring line included in the peripheral circuit is coupled on a top surface of the functional element.
Ostmann suggests the position of the component many be flipped depend up the preferred configuration by the user (Fig. 4 vs. Fig. 8).  The wire line 7 is coupled on a top surface of sensor 10 (paragraph 38, Fig. 8).
It would have been obvious to one having skill in the art at the effective filing date of the invention to connect the wire the component whether the component’s pad is on the top side or the bottom side in order to interconnect all components together to form a complete circuitry.

Regarding claim 9, Li, in view of Ostmann, discloses the claimed invention as set forth in claim 8.  Li further discloses the wiring line included in the peripheral circuit is patterned to wave or meander near the functional element (patterned to wave or meander of the conductive circuit 245; Fig. 2B).


Regarding claim 15, Li discloses the claimed invention as set forth in claim 14.  
Li does not explicitly disclose the sensor element and the wiring line provided on the stretchable member are thermally transferred onto the base material.
Ostmann suggests using high temperature when assembling components and substrate together (paragraph 15).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use heat on the expandable substrate in order to soften up the material before fitting the components on the substrate.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160165719), in view of Hsu (US 20140340857).
Regarding claim 10, Li discloses the claimed invention as set forth in claim 1.
Li does not explicitly disclose the stretchable member comprises a thermoplastic film.
Hsu teaches non-conductive material used in the stretchable device is made of thermoplastic (paragraph 105).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common material such as thermoplastic in order to make a dielectric substrate for a circuit board.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sunshine (US 20190013275) discloses a stretchable sensor device, Fig. 18, with a sensor 26, conductor 40-1, substrate pad 40, elastic molding material 60.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848